Case: 19-60506     Document: 00515587418         Page: 1     Date Filed: 10/02/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         October 2, 2020
                                  No. 19-60506                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   Ivani Magalhaes Nascimento,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A097 902 254


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Ivani Magalhaes Nascimento seeks review of the Board of
   Immigration Appeals (BIA) order denying her motion to reconsider and
   remand to the Immigration Judge (IJ) or terminate the removal proceedings.
   Motions to reconsider are reviewed “under a highly deferential abuse-of-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60506      Document: 00515587418          Page: 2   Date Filed: 10/02/2020




                                    No. 19-60506


   discretion standard.” Barrios-Cantarero v. Holder, 772 F.3d 1019, 1021 (5th
   Cir. 2014) (internal quotation marks and citation omitted). A BIA ruling
   denying a motion to remand that the alien filed after the BIA entered a
   decision on direct appeal is properly treated like a motion to reopen, see Wang
   v. Ashcroft, 260 F.3d 448, 451-52 (5th Cir. 2001), which is also reviewed for
   abuse of discretion, Panjwani v. Gonzales, 401 F.3d 626, 632 (5th Cir. 2005),
   as is a decision not to terminate proceedings, Velasquez v. Gonzales, 239 F.
   App’x 68, 69 (5th Cir. 2007). The BIA “abuses its discretion when it issues
   a decision which is capricious, irrational, utterly without foundation in the
   evidence, based on legally erroneous interpretations of statutes or
   regulations, or based on unexplained departures from regulations or
   established policies.” Barrios-Cantarero, 772 F.3d at 1021.
          The BIA found Nascimento’s motion to reconsider untimely, because
   it was filed more than 30 days after the BIA’s decision for which Nascimento
   sought reconsideration, and because Nascimento failed to specify any legal
   or factual error in the decision. See 8 U.S.C. § 1229a(c)(6)(B), (C); 8 C.F.R.
   § 1003.2(b)(1), (2). The BIA also found that Nascimento’s continuous
   presence in the United States ended in 2005, such that she could not establish
   the requisite 10 years of continuous presence for cancellation of removal,
   which was the basis of her request for remand. As Nascimento does not
   challenge, or even acknowledge, these bases for denial in her briefing, she has
   waived the issues. See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir.
   2008); Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
          With respect to Nascimento’s alternative request to terminate the
   removal proceedings, the BIA concluded that even if the motion for
   reconsideration was not time-barred and was statutorily compliant, her
   argument in support of reconsideration and termination—that the IJ lacked
   jurisdiction to enter the in absentia removal order—was foreclosed by BIA
   and Fifth Circuit precedent. The BIA did not abuse its discretion in



                                         2
Case: 19-60506      Document: 00515587418           Page: 3     Date Filed: 10/02/2020




                                     No. 19-60506


   determining that Nascimento’s argument that the IJ lacked jurisdiction to
   enter the in absentia order in light of Pereira v. Sessions, 138 S. Ct. 2105
   (2018), was foreclosed. See Pierre-Paul v. Barr, 930 F.3d 684, 689-91 (5th Cir.
   2019), cert. denied, No. 19-779, 2020 WL 1978950 (U.S. Apr. 27, 2020);
   Mauricio-Benitez v. Sessions, 908 F.3d 144, 148 n.1 (5th Cir. 2018), cert. denied,
   139 S. Ct. 2767 (2019); Fuentes-Pena v. Barr, 917 F.3d 827, 830 & n.1 (5th Cir.
   2019). We lack jurisdiction to consider Nascimento’s argument, raised for
   the first time on appeal, that she is relieved of her burden to inform the
   immigration court of a change of address when, as here, the Department of
   Homeland Security is aware that the address on the notice to appear (NTA)
   is not a valid residential address. See, e.g., Nunez v. Sessions, 882 F.3d 499,
   505 n.2 (5th Cir. 2018) (holding that alien failed to exhaust claim that an NTA
   was defective for not specifying a date or time of the hearing).
          Petition DENIED in part and DISMISSED in part for lack of
   jurisdiction.




                                           3